DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11, 16, 13, 17 objected to because of the following informalities:
Claim 11, 16 recites the term “hooking”. Suggested to use alternate term such as attached, secured, fastened...   
Claims 13, 17 recite the term “being”. The terms “being” are not positive limitations in as much as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.

Claim 17 Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pipes” in claim 17 is used by the claim to mean “rectangular boxes” while the accepted meaning is “rectangular boxes” The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 13-14, 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Amimoto et al (20180370658) in view of Robles et al (20160075452).

providing an orbital transport spacecraft able to move at orbital height and comprising a cargo area (Fig. 1A ref. 10, cargo area also seen which stows ref. 1); 
hooking a plurality of satellites in said cargo area (ref. 1A, ref. 10 comprises plurality of satellites and secured by ref. 12, NOTE the term “hooking” is interpreted as attaching or securing); 
housing said orbital transport spacecraft in a space launcher configured to reach an orbital height (as seen in Fig. 2); 
releasing said orbital transport spacecraft at orbital height (Fig. 3 ref. S2, [0054] “In satellite deployment step S2, on the circular orbit 2, one satellite 1 (a first satellite 1A in this example) is deployed from the spacecraft 10 into the circular orbit 2”), when said space launcher reaches orbital height, 
Amimoto does not expressly disclose as taught by Robles: releasing, when said space launcher reaches orbital height, by imparting a separation thrust to said orbital transport spacecraft (Robles teaches imparting a separation thrust/force to deploy a satellite from a dispenser, ref. 112, [0043] “biasing system 112 is one or more devices that move base 108 from first position 114 to second position 116”, [0072]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amimoto with Robles by providing a device to impart a separation thrust to said orbital transport spacecraft in order to deploy the satellite from the transport spacecraft to conserve propellant. 
Amimoto as combined further discloses:

wherein the release of each satellite from the cargo area occurs in a respective predetermined direction and upon the orbital transport spacecraft has reached a respective predetermined position (as seen in Figs. 4 and 5, ref. 1A deployed in a predetermined direction, when ref. 10 has reached a predetermined position in orbit ref. 2, [0026]).

In regards to claim 13, Amimoto as combined further discloses the method according to claim 11, wherein each satellite is released with respective separation speeds; each separation speed being predetermined such that the released satellite reaches a predetermined orbital position (Amimoto Fig. 6 satellites in orbital positions, [0086] “deploy the following satellite 1 into the same circular orbit 2 with the appropriate periodic difference”).

In regards to claim 14, Amimoto as combined discloses the method according to claim 11, wherein each satellite is released in a direction opposite to that of the movement of the orbital transport spacecraft (Amimoto as seen in Fig. 5, ref. 1B release opposite direction to ref. 10).

In regards to claim 16, Amimoto as combined discloses the method according to claim 11, but does not expressly disclose as taught by Robles: wherein the step of hooking a plurality of satellites in said cargo area comprises providing a plurality of releasing systems and hooking each satellite with one of said releasing systems (Robles teaches providing a plurality of releasing systems, Fig. 11 refs. 1102-1116, and hooking each satellite with one of said releasing systems, as seen in Fig. 11 each satellite refs. 1118-1132 secured with each system).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amimoto with Robles by providing hooking a plurality of satellites in said cargo area comprises providing a plurality of releasing systems and hooking each satellite with one of said releasing systems in order to protect satellites with the releasing systems from damage during launch.

In regards to claim 17, Amimoto as combined discloses the method according to claim 16, wherein said plurality of releasing systems comprises a plurality of releasing pipes (Amimoto Fig. 1A ref. 1), each of which is configured to release one or more satellites separately (Amimoto Fig. 1A ref. 1a within ref. 1); said releasing pipes being arranged side by side so as to form a releasing pipe matrix (Amimoto as seen in Fig. 1A ref. 1).

In regards to claim 18, Amimoto as combined discloses the method according to claim 11, wherein said satellites are released according to a predetermined release pattern (Amimoto as seen in Fig. 6 release pattern to achieve spacing between satellites).

In regards to claim 19, Amimoto as combined discloses the method according to claim 11, comprising activating a propulsion system for the orbital transport spacecraft to position the orbital transport spacecraft in predetermined and subsequent orbital positions every time a satellite is released (Amimoto Fig. 3 S4 spacecraft acceleration activates propulsion of transport every time loop of satellite deployment is executed, [0086]).

Claim 12, 20 rejected under 35 U.S.C. 103 as being unpatentable over Amimoto, Robles as applied to claim 11 above, and further in view of Comtesse (9546007).
In regards to claim 12, Amimoto as combined discloses the method according to claim 11, but does not expressly disclose as taught by Comtesse: wherein the attitude of said orbital transport spacecraft is adjusted prior to the release of each satellite (Comtesse, C3:32 teaches attitude of said orbital transport spacecraft is adjusted prior to the release, “after several manoeuvres and changes of attitude—has reached the orbit of the first satellite 3, the first connection/separation means 5 are activated so that said first satellite 3, retained until then by said first connection/separation means 5, is separated from the launching device 1 and set on its orbit”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amimoto as combined with Comtesse by providing the attitude of said orbital transport spacecraft is adjusted prior to the release of each satellite to ensure the satellite is released in the desired direction and orientation. 

In regards to claim 20, Amimoto as combined discloses the method according to claim 11, but does not expressly disclose as taught by Comtesse: comprising moving the transport spacecraft in an atmospheric entry trajectory after having released all the satellites (Comtesse teaches “Once the first and the second satellite are launched in this way, the launching device can be directed … to an orbit enabling its destruction by atmospheric reentry).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amimoto as combined with Comtesse by providing moving the transport spacecraft in an atmospheric entry trajectory after having released all the satellites in order to prevent the spacecraft becoming a hazard to other satellites or vehicles. 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Amimoto, Robles as applied to claim 11 above, and further in view of Johnson et al (5178347).
In regards to claim 15, Amimoto as combined discloses the method according to claim 11, 
while Amimoto teaches releasing satellites in first direction (Fig. 4) and releasing a satellite in an opposite direction from the first (Fig. 5), Amimoto does not expressly disclose: wherein each satellite is released in a direction opposite to that of the release of a satellite released immediately before, wherein the releasing direction of said satellite released immediately before is opposite to the direction of movement of the orbital transport spacecraft.
Johnson teaches deploying a first satellite when the launch vehicle is oriented in a first direction and immediately launching a second satellite in a second direction angularly offset from the first direction in a second direction (Fig. 5 position c first release, position e, second release immediately after first release, angled from path of position a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Amimoto as combined with Johnson by providing for each satellite to be released in a direction opposite to that of the release of a satellite released immediately before, wherein the releasing direction of said satellite released immediately before is opposite to the direction of movement of the orbital transport spacecraft in order to provide spacing for between the released satellites. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display different designs for satellites dispensers and for releasing satellites into orbit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             
/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642